Citation Nr: 1226286	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-42 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to February 1972.

The Board will first clarify the date of claim in this case, because the regulations applicable to skin conditions changed for claims filed on and after October 23, 2008.  In January 2007, the Veteran filed a petition to reopen a claim for service connection for pseudofolliculitis barbae that had been last finally denied in a September 2002 rating decision.  An August 2007 rating decision declined to reopen the Veteran's claim, and the Veteran filed a notice of disagreement (NOD) with this decision in October 2007.  In May 2008, the RO granted service connection for pseudofolliculitis barbae and assigned an initial 10 percent evaluation effective December 6, 2006.  In November 2008, the Veteran filed a statement expressing dissatisfaction with the 10 percent rating.  In order to frame the issue in a manner most beneficial to the Veteran, the Board construes this statement as a timely NOD as to the initial rating assigned in May 2008, rather than as a new claim for an increased rating.  This issue was subsequently properly appealed to the Board.  The Board, therefore, considers the date of claim in this appeal to be January 2007.

Thus, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin, which reopened the Veteran's claim for service connection for pseudofolliculitis barbae and assigned a 10 percent disability rating effective December 6, 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.





REMAND

Although the Board regrets the delay in adjudicating the Veteran's claim, pursuant to the duty to assist, this case must be remanded again for further development.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In its June 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, provide the Veteran with a VA examination to evaluate his pseudofolliculitis barbae.  The Veteran received such an examination in July 2011.  In the examination report, the examiner noted that he took photographs of the Veteran's neck area and e-mailed the photographs to a VA employee.  Those photographs are not, however, currently associated with the Veteran's claims file, and it is not apparent that the AOJ considered this photographic evidence in its May 2012 supplemental statement of the case.  On remand, the photographs taken at the July 2011 examination should be incorporated into the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file the unretouched color photographs taken during the July 2011 examination.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim, taking into consideration all additional evidence added to the record.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


